AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                  for thH_                                 U.S. DISTRICT COURT
                                                     Eastern District of Washington                  EASTERN DISTRICT OF WASHINGTON



                      VALARIE JAY O.,                                                                  Jul 06, 2021
                                                                     )                                    SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-CV-3077-RMP
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 13) is GRANTED IN PART with respect to remand and DENIED
u
              IN PART with respect to remanding with instructions to credit any particular evidence as true and award benefits.
              Defendant’s Motion for Summary Judgment (ECF No. 14) is DENIED.
              The matter is REMANDED to the Commissioner for additional proceedings.
              Judgment is entered for Plaintiff.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                Rosanna Malouf Peterson                                      on a motions for
      Summary Judgment (ECF Nos. 13 and 14).


Date: 7/6/2021                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lee Reams
                                                                                           %\ Deputy Clerk

                                                                            Lee Reams
